Preston, J.
1. Appellant contends that the proceedings alleged to have taken place in the North Dakota courts were not properly authenticated, so that the plea of former adjudication is not sustained. As we understand it, the trial court so held.
2. The return on the original notice purports to have been personally served on the defendant in Madison County, Iowa, November 15, 1899, by a deputy sheriff. There appears to have been some informality in the service, as shown by the return; but the trial court found that the return was in substantial compliance with the statute, and that the return is entitled to all the legal presumptions. The defendant Zieman denies that any original notice was ever served upon him. Other witnesses and circumstances corroborate him. The return of the officer is and ought to be entitled to great weight, but it is not conclusive, as contended by appellant. The trial court found that no original notice was served upon the principal defendant. Appellant concedes that the proceeding is at law. The finding of the trial court upon conflicting evidence is conclusive upon us.
3. Appellant cites Code Section 4364, providing that a suit to enjoin collection of a judgment must be brought in the same court that rendered the judgment, and cites other cases to the point that the district court of one county has no jurisdiction in regard to a judgment in the district- court of another county, and that one court cannot interfere with the action of another court of co-ordinate authority. This is not the rule, where a judgment is void. This judgment was void, if there was no serv*561ice of notice; and in that case, the validity of the judgment may be attacked, as it was attacked in this case, by the defendant. Heisinger v. Modern Brotherhood, 192 Iowa 46, and cases therein cited. If the judgment is void, an execution issued under such a judgment is void. Cooley v. Barker, 122 Iowa 440; Heisinger v. Modern Brotherhood, supra; Williamson v. Williamson, 179 Iowa 489, 494. In the last named case, it was held that a void judgment is no judgment at all, and no rights, are acquired by virtue of its entry of record. The judgment is— Affirmed.
EvaNS, C. J., Weaver and De G-raee, JJ., concur.